DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 42 objected to because of the following informalities: 
Claim 42 - lines 6-7 - for interrogating optical fiber positioned within acoustic proximity of the one or more wellbores or one or the more pipelines, wherein the method further comprises:
Claim 48 - lines 6-7 - for interrogating optical fiber positioned within acoustic proximity the of one or more wellbores or the one or more pipelines, wherein the data in the data blocks is further formatted such that the data
Claim 48 - lines 3-4 - event data comprising data relating to one or more events detected at the one or more wellbores or the one or more pipelines; and
Lines 6-7 - for interrogating optical fiber positioned within acoustic proximity of the one or more wellbores or the one or more pipelines, wherein the data in the data blocks is further formatted such that the data
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33-51 and 56 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 33 recites:
A computer-implemented method of updating interferometric system data stored in a data repository, comprising: using one or more sensors to monitor data from one or more wellbores or one or more pipelines; formatting the data into data blocks comprising interferometric system data and corresponding data parameters, wherein the interferometric system comprises at least sensor data obtained from the one or more sensors; and storing the data blocks and corresponding data parameters in the data repository according to a data structure comprising one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation “formatting the data into data blocks comprising interferometric system data and corresponding data parameters; one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks” itself is an abstract object.  There is no step or act recited in the claim that prevent the user from manually organize/format the data to a format that required by the claimed invention.  The obtained data can be manually organized into a table structure format as shown in Fig. 2 of the disclosure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recited an abstract idea.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
“One or more sensor, wellbores, pipelines and data repository” Examiner considered this as a tool used to perform the abstract idea (See MPEP 2106.05(f)).  “using one or more sensors to monitor data from one or more wellbores or one or more pipelines; wherein the interferometric system comprises at least sensor data obtained from the one or more sensors; storing the data blocks and corresponding data parameters in the data repository according to a data structure” Examiner considered these additional elements add insignificant extra-solution activities of collecting data to carry out a required algorithm and storing an output of the algorithm. (See MPEP 2106.5(g)).  Accordingly, the additional element do not integrate the abstract idea into a practical application.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
As discussed about with respect to integration of the abstract idea into a practical application, the additional element “One or more sensor, wellbores, pipelines and data repository” Examiner considered this as a tool used to perform the abstract idea (See MPEP 2106.05(f)).  “using one or more sensors to monitor data from one or more wellbores or one or more pipelines; wherein the interferometric system comprises at least sensor data obtained from the one or more sensors; storing the data blocks and corresponding data parameters in the data repository according to a data structure” Examiner considered this is as an additional element adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.5(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 33 is not patent eligible under 35 USC 101.
Regarding to claim 34-36 and 40-41, the claims further extend the abstract idea of claim 33 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 34-36 and 40-41 are not patent eligible under 35 USC 101.
Regarding to claim 37, the claim contains additional element “wherein the one or more sensors comprise optical fiber positioned within acoustic proximity of the one or more wellbores or the one or more pipelines”.  However, in step 2A prong 2, the limitation is considered as an additional element merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)) and in step 2B, the additional element is considered as well-understood, routine, and conventional activity in particular field (MPEP 2106.05(d)).  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 38, the claim contains additional element “prior to formatting the data, sending the data to one or more servers, wherein the steps of formatting the data, and storing the data blocks and corresponding data parameters, are carried out by the one or more servers”.   However, in step 2A prong 2, the limitation is considered as an additional element merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)) and in step 2B, the additional element is considered as well-understood, routine, and conventional activity in particular field (MPEP 2106.05(d)).  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 39, the claim contains additional element “further comprising, prior to storing the data blocks and corresponding data parameters, sending the data blocks and corresponding data parameters to one or more servers, wherein the steps of formatting the data, and storing the data blocks and corresponding data parameters, are carried out by the one or more servers”.   However, in step 2A prong 2, the limitation is considered as an additional element merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)) and in step 2B, the additional element is considered as well-understood, routine, and conventional activity in particular field (MPEP 2106.05(d)).  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 42, the claim contains additional element “one or more optical fiber interrogators used for interrogating optical fiber positioned within acoustic proximity of one or more wellbores or one or more pipelines, measuring data from the one or more optical fiber interrogators”.   However, in step 2A prong 2 and 2B, the limitation is step of data gathering in order to carry out the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Claim 43 recites:
A system for monitoring and storing interferometric system data in a data repository, comprising: one or more sensors configured to monitor data from one or more wellbores or one or more pipelines; and a computing system communicatively coupled to the one or more sensors and comprising one or more processors, a data repository and a graphical user interface, wherein the one or more processors are configured to: format the data into data blocks comprising interferometric system data comprising at least the sensor data and corresponding data parameters; and store the data blocks and corresponding data parameters in the data repository according to a data structure comprising one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation “format the data into data blocks comprising interferometric system data comprising at least the sensor data and corresponding data parameters; one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks” itself is an abstract object.  There is no step or act recited in the claim that prevent the user from manually organize/format the data to a format that required by the claimed invention.  The obtained data can be manually organized into a table structure format as shown in Fig. 2 of the disclosure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recited an abstract idea.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
“One or more sensor, wellbores, pipelines and data repository, a computing system communicatively coupled to the one or more sensors and comprising one or more processors, a data repository and a graphical user interface, wherein the one or more processors are configured to” Examiner considered this as a tool used to perform the abstract idea (See MPEP 2106.05(f)).  “one or more sensors configured to monitor data from one or more wellbores or one or more pipelines; storing the data blocks and corresponding data parameters in the data repository according to a data structure” Examiner considered these additional elements add insignificant extra-solution activities of collecting data to carry out a required algorithm and storing an output of the algorithm. (See MPEP 2106.5(g)).  Accordingly, the additional element do not integrate the abstract idea into a practical application.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
As discussed about with respect to integration of the abstract idea into a practical application, the additional element “One or more sensor, wellbores, pipelines and data repository, a computing system communicatively coupled to the one or more sensors and comprising one or more processors, a data repository and a graphical user interface, wherein the one or more processors are configured to” Examiner considered this as a tool used to perform the abstract idea (See MPEP 2106.05(f)).  “one or more sensors configured to monitor data from one or more wellbores or one or more pipelines; storing the data blocks and corresponding data parameters in the data repository according to a data structure” Examiner considered this is as an additional element adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.5(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 43 is not patent eligible under 35 USC 101.
Regarding to claim 44-46 and 48, the claims further extend the abstract idea of claim 43 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 44-46 and 48 are not patent eligible under 35 USC 101.
Regarding to claim 47, the claim contains additional element “wherein the one or more sensors comprise optical fiber positioned within acoustic proximity of the one or more wellbores or the one or more pipelines”.  However, in step 2A prong 2, the limitation is considered as an additional element merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)) and in step 2B, the additional element is considered as well-understood, routine, and conventional activity in particular field (MPEP 2106.05(d)).  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Claim 49 recites:
A system for providing access to interferometric system data stored in a data repository, comprising: one or more sensors configured to monitor data from one or more pipelines or one or more wellbores; a remote computing system communicatively coupled to the one or more sensors and configured to receive and format the data into data blocks and corresponding data parameters, the data blocks comprising interferometric system data comprising at least the sensor data, and further configured to store the data blocks and corresponding data parameters in the data repository according to a data structure comprising one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks; and a local computing device communicatively coupled to the remote computing system and configured to send to the remote computing system a query for accessing the interferometric system data, wherein the query comprises a data parameter identifier, wherein the remote computing system is configured to: determine, using the data parameter identifier, one or more target data parameters from among the one or more data parameter arrays; determine one or more target data arrays from among the one or more data arrays, the one or more target data arrays corresponding to the one or more target data parameters; and extract the interferometric system data comprised in the one or more target data arrays.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation “formatting the data into data blocks comprising interferometric system data and corresponding data parameters, wherein the interferometric system comprises at least sensor data obtained from the one or more sensors; one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks” itself is an abstract object.  There is no step or act recited in the claim that prevent the user from manually organize/format the data to a format that required by the claimed invention.  The obtained data can be manually organized into a table structure format as shown in Fig. 2 of the disclosure..  Monitoring a condition wellbores or pipelines, particularly as defined by the steps in the body of the claim, is an evaluation of the sensor that can be performed manually.  The step of determining “determine one or more target data arrays from among the one or more data arrays, the one or more target data arrays corresponding to the one or more target data parameters” is well-understood to fall under the umbrella of mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recited an abstract idea.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
“A system, one or more sensor, wellbores, pipelines and data repository, a local computing system” Examiner considered this as a tool used to perform the abstract idea (See MPEP 2106.05(f)).  “one or more sensors configured to monitor data from one or more pipelines or one or more wellbores; Access to interferometric system data stored in a data repository; a local computing device communicatively coupled to the remote computing system and configured to send to the remote computing system a query for accessing the interferometric system data, wherein the query comprises a data parameter identifier ”;  Examiner considered this is as an additional element adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.5(g)).  Accordingly, the additional element do not integrate the abstract idea into a practical application.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
As discussed about with respect to integration of the abstract idea into a practical application, the additional element “A system, one or more sensor, wellbores, pipelines and data repository, a local computing system” Examiner considered this as a tool used to perform the abstract idea (See MPEP 2106.05(f)).  “one or more sensors configured to monitor data from one or more pipelines or one or more wellbores; access to interferometric system data stored in a data repository; a local computing device communicatively coupled to the remote computing system and configured to send to the remote computing system a query for accessing the interferometric system data, wherein the query comprises a data parameter identifier” Examiner considered this is as an additional element adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.5(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 49 is not patent eligible under 35 USC 101.
Regarding to claim 50, Applicant further recited “wherein each data parameter array comprises a timestamp array having one or more timestamps, and wherein each data parameter comprises one of the timestamps”.  Further specifying the kind of data that formatted does not alter the fact that the method only involves mental processing of data and thus, does not amount to significantly more than the abstract idea.
Regarding to claim 51, Applicant further recited “wherein each data parameter array comprises a channel number array having one or more channel numbers, and wherein each data parameter comprises one of the channel numbers, each channel number indicating a position”.  Further specifying the kind of data that formatted does not alter the fact that the method only involves mental processing of data and thus, does not amount to significantly more than the abstract idea.
Regarding to claim 56, Applicant further recited “event data comprising data relating to one or more events detected at one or more wellbores or one or more pipelines; and diagnostic data comprising data relating to one or more optical fiber interrogators used for interrogating optical fiber positioned within acoustic proximity of one or more wellbores or one or more pipelines, wherein the data in the data blocks is further formatted such that the data blocks further comprise the diagnostic data”.  Further specifying the kind of data that formatted does not alter the fact that the method only involves mental processing of data and thus, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 33, Applicant recited “formatting the data into data blocks comprising interferometric system data and corresponding data parameters, wherein the interferometric system comprises at least sensor data obtained from the one or more sensors”.  However, in the specification page 3 paragraph 4 “The method may further comprise formatting the data into data blocks and corresponding data parameters, the data blocks comprising the interferometric system data. The interferometric system data may comprise at least the data obtained from the one or more sensors”.  Another word, the data blocks only contain “the interferometric data”.  The data blocks do not contain “data parameters”.  For examination on the merit, Examiner interpret the claim as “formatting the data into data blocks and corresponding data parameters, wherein the interferometric system data comprises at least sensor data obtained from the one or more sensors”.
Regarding to claim 43, Applicant recited “format the data into data blocks comprising interferometric system data comprising at least the sensor data and corresponding data parameters”.  However, in the specification page 3 paragraph 4 “The method may further comprise formatting the data into data blocks and corresponding data parameters, the data blocks comprising the interferometric system data. The interferometric system data may comprise at least the data obtained from the one or more sensors”.  Another word, the data blocks only contain “the interferometric data”.  The data blocks do not contain “data parameters”.  For examination on the merit, Examiner interpret the claim as “format the data into data blocks and corresponding data parameters, wherein the interferometric system data comprises at least sensor data obtained from the one or more sensors”.
Claim 36 recites the limitation "the" in “one or more timestamp array; one or more channel number array”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the" in “one or more timestamp array; one or more channel number array”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 33-51 and 56 would be allowed if rewritten to overcome rejections under 35 USC 101 and 112b.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claims 33, the prior art does not teach or suggest the claimed invention having “storing the data blocks and corresponding data parameters in the data repository according to a data structure comprising one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 34-42, the claims have been found allowable due to their dependencies to claim 33 above.
Regarding to claims 43, the prior art does not teach or suggest the claimed invention having “store the data blocks and corresponding data parameters in the data repository according to a data structure comprising one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 44-48, the claims have been found allowable due to their dependencies to claim 43 above.
Regarding to claims 49, the prior art does not teach or suggest the claimed invention having “to store the data blocks and corresponding data parameters in the data repository according to a data structure comprising one or more data parameter arrays and one or more corresponding data group members, each data group member comprising one or more data arrays each associated with a data parameter in the corresponding data parameter array, wherein each data array comprises one or more of the data blocks”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 50-51 and 56, the claims have been found allowable due to their dependencies to claim 49 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jalilian (WO 2017/147679) disclosed using one or more sensors to monitor data from one or more wellbores or one or more pipelines (¶0002); formatting the data into data blocks comprising interferometric system data and corresponding data parameters (¶0067, Table 1 – format data into data block with the measurement associated with timestamp).  However, Jalilian fails to disclose data block is interferometric data and data structure comprising one or more data parameter arrays and one or more corresponding data group members.
Choi (US 2014/0326860) disclosed using one or more sensors to monitor data from one or more wellbores or one or more pipelines (Abstract); wherein the interferometric system comprises at least sensor data obtained from the one or more sensors (Fig.7; ¶0072-0076). However, Choi fails to disclose data block is interferometric data and data structure comprising one or more data parameter arrays and one or more corresponding data group members.
Fei (US 2013/0085690) disclosed using one or more sensors to monitor data from one or more wellbores or one or more pipelines (Abstract); formatting the data into data blocks comprising interferometric system data and corresponding data parameters (¶00223, Table 1 and 2 – format data into data block with the measurement associated with timestamp).  However, Fei fails to disclose data block is interferometric data and data structure comprising one or more data parameter arrays and one or more corresponding data group members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862